UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June8, 2011 Generac Holdings Inc. (Exact name of registrant as specified in its charter) Delaware 001-34627 20-5654756 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) S45 W29290 Hwy. 59 Waukesha, Wisconsin (Address of principal executive offices) (Zip Code) (262) 544-4811 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders. On June 8, 2011, Generac Holdings Inc. (“the Company”) held an annual meeting of its stockholders in Waukesha, Wisconsin.At the meeting, the Company’s stockholders (1) elected both of the Company’s director nominees; (2) ratified the selection of Ernst & Young LLP as the Company’sindependent registered public accounting firm to audit the consolidated financial statements of the Company and its subsidiaries for the year ended December 31, 2011; (3) approved an advisory, non-binding resolution to approve the compensation of the Company’s named executive officers; and (4) voted on an advisory, non-binding resolution to determine the frequency of future advisory votes on executive compensation. The results of the vote at the meeting were as follows: Proposal No.1 — Election of Directors Name Votes For Withhold Broker Non-Votes Stephen Murray Edward A. LeBlanc Proposal No.2 — Ratification of the Appointment of Ernst & Young LLP Votes For Votes Against Abstentions Broker Non-Votes 0 Proposal No.3 — Advisory Vote on 2010 Executive Compensation Votes For Votes Against Abstentions Broker Non-Votes Proposal No.4 — Advisory Vote on Frequency of Future Advisory Votes on Executive Compensation Votes For “Every One Year” Votes For “Every Two Years” Votes for “Every Three Years” Abstentions Broker Non-Votes Based on these results, the Company has determined that it will hold an advisory vote on executive compensation every year until the next required advisory vote on the frequency of holding an advisory vote on executive compensation. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. June 10, 2011 GENERAC HOLDINGS INC. /s/ York A. Ragen By: York A. Ragen Chief Financial Officer 3
